                                          Case 4:21-cv-02681-HSG Document 26 Filed 08/10/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BIVETT BRACKETT,                                   Case No. 21-cv-02681-HSG
                                   8                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            DISMISS
                                   9             v.
                                                                                            Re: Dkt. No. 10
                                  10     AMERICAN AIRLINES GROUP INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant’s motion to dismiss Plaintiff’s complaint. Dkt. No.
                                  14   10 (“Mot.”). Plaintiff initially filed this lawsuit in San Francisco County Superior Court, and
                                  15   Defendant removed it on the basis of diversity jurisdiction. Dkt. No. 1. The Court finds this
                                  16   matter appropriate for disposition without oral argument and the matter is deemed submitted. See
                                  17   Civil L.R. 7-1(b). For the following reasons, the Court GRANTS the motion to dismiss WITH
                                  18   LEAVE TO AMEND.
                                  19     I.   BACKGROUND
                                  20          On August 4, 2019, Plaintiff attempted to board a flight from Miami to San Francisco.
                                  21   Dkt. No. 1 Ex. A (“Compl.”) ¶ 6. She alleges that she was prevented from boarding by
                                  22   Defendant’s gate agent. Id. ¶ 10. Although it is not entirely clear from the complaint, it appears
                                  23   that there was a disagreement between Plaintiff and the gate agent about the size of Plaintiff’s
                                  24   luggage and whether she would be permitted to carry her luggage on board. Id. ¶¶ 7-9. Plaintiff
                                  25   also alleges that the gate agent yelled at her and blocked her from the entry gate. Id. ¶ 10. She
                                  26   further alleges that she is an “African American Woman” and that as a result of Defendant’s
                                  27   actions, she suffered “racial discrimination, humiliation and inconvenience.” Id. ¶¶ 9, 11.
                                  28   Plaintiff brings four causes of action: (1) Breach of Contract; (2) Negligence under California
                                          Case 4:21-cv-02681-HSG Document 26 Filed 08/10/21 Page 2 of 5




                                   1   Civil Code § 1714; (3) Racial Discrimination under California Civil Code §§ 51, 51.5, and 52 (the

                                   2   Unruh Civil Rights Act); and (4) Bane Act Violation. Id. ¶¶ 12-31.

                                   3    II.   LEGAL STANDARD
                                   4          Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain
                                   5   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A
                                   6   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be
                                   7   granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the
                                   8   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”
                                   9   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule
                                  10   12(b)(6) motion, a plaintiff need only plead “enough facts to state a claim to relief that is plausible
                                  11   on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible
                                  12   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that
Northern District of California
 United States District Court




                                  13   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                  14          In reviewing the plausibility of a complaint, courts “accept factual allegations in the
                                  15   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”
                                  16   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nevertheless,
                                  17   courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of
                                  18   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.
                                  19   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)).
                                  20          Even if the court concludes that a 12(b)(6) motion should be granted, the “court should
                                  21   grant leave to amend even if no request to amend the pleading was made, unless it determines that
                                  22   the pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203
                                  23   F.3d 1122, 1127 (9th Cir. 2000) (en banc) (quotation omitted).
                                  24   III.   DISCUSSION
                                  25          Defendant moves to dismiss each of Plaintiff’s claims, arguing that she fails to adequately
                                  26   allege the elements of her claims and improperly attempts to apply California law to events that
                                  27   took place in Florida. Mot. at 8.
                                  28
                                                                                          2
                                          Case 4:21-cv-02681-HSG Document 26 Filed 08/10/21 Page 3 of 5




                                   1          A.    Breach of Contract Claim
                                   2          Defendant argues that Plaintiff’s breach of contract should be dismissed because Plaintiff
                                   3   fails to identify the contractual terms that were allegedly breached. Mot. at 12. The Court agrees.
                                   4          To state a breach of contract claim under California law, a plaintiff must allege “(1) the
                                   5   existence of the contract, (2) plaintiff’s performance or excuse for nonperformance, (3)
                                   6   defendant’s breach, and (4) the resulting damages to the plaintiff.” Oasis W. Realty, LLC v.
                                   7   Goldman, 51 Cal.4th 811, 821 (2011). “In an action for breach of a written contract, a plaintiff
                                   8   must allege the specific provisions in the contract creating the obligation the defendant is said to
                                   9   have breached.” See, e.g., Young v. Facebook, Inc., 790 F.Supp.2d 1110, 1117 (N.D. Cal.
                                  10   2011); see also Miron v. Herbalife Int’l, Inc., 11 Fed. Appx. 927, 929 (9th Cir. 2001) (“The
                                  11   district court’s dismissal of the [plaintiffs’] breach of contract claims was proper because the
                                  12   [plaintiffs] failed to allege any provision of the contract which supports their claim.”).
Northern District of California
 United States District Court




                                  13          In her complaint, Plaintiff fails to allege any specific provisions of the contract she
                                  14   allegedly entered into with Defendant. See Compl. ¶¶ 15-20. In her opposition, Plaintiff asserts
                                  15   that her complaint identifies Defendant’s conditions of carriage as the relevant contract. Opp. at 3.
                                  16   But nowhere in the complaint does Plaintiff even mention the conditions of carriage, let alone
                                  17   identify the specific provisions in the conditions of carriage allegedly breached by Defendant.
                                  18   Based on the arguments presented by Plaintiff in her opposition, the Court has some doubt that
                                  19   Plaintiff will be able to adequately allege a breach of contract claim arising from Defendant’s
                                  20   refusal to allow her to carry her luggage on board. But the Court cannot at this stage conclude that
                                  21   amendment would be futile. See Lopez, 203 F.3d at 1127. Accordingly, the Court DISMISSES
                                  22   WITH LEAVE TO AMEND Plaintiff’s breach of contract claim.
                                  23          B.    Negligence Claim
                                  24          Plaintiff brings her negligence claim under California Civil Code § 1714, alleging that
                                  25   Defendant violated its duty to reasonably manage and control its employees. Compl. ¶¶ 16-20.
                                  26   Defendant argues that Plaintiff fails to adequately plead a negligence claim under California law
                                  27   and fails to adequately justify application of California law to events that took place in Florida.
                                  28   Mot. at 12-15. The Court agrees.
                                                                                          3
                                           Case 4:21-cv-02681-HSG Document 26 Filed 08/10/21 Page 4 of 5




                                   1          As correctly pointed out by Defendant, California Civil Code § 1714 applies to the

                                   2   “design, distribution, or marketing of firearms and ammunition” and relates to liability “for

                                   3   injuries incurred as a result of furnishing alcoholic beverages to an intoxicated person.” Cal. Civ.

                                   4   Code § 1714. The facts alleged in Plaintiff’s complaint do not in any way relate to the duty of

                                   5   care for firearms and furnishing alcohol, and the Court finds that Plaintiff fails to state a claim for

                                   6   negligence under § 1714. Further, Plaintiff cites no authority, and the Court has found none, that

                                   7   would justify applying California’s negligence law to events that took place in Florida. See Opp.

                                   8   at 8 (asserting without authority that “California law should apply to Plaintiff’s claims because the

                                   9   contract was performed in San Francisco.”). Once again, the Court has significant doubts that

                                  10   Plaintiff will be able to adequately plead a California law negligence claim, but Plaintiff will be

                                  11   permitted an opportunity to amend her claim.1 Accordingly, the Court DISMISSES WITH

                                  12   LEAVE TO AMEND Plaintiff’s negligence claim.
Northern District of California
 United States District Court




                                  13          C.    Plaintiff’s Unruh Civil Rights Act and Bane Civil Rights Act Claims
                                  14          Defendant argues that Plaintiff’s claims under the Unruh and Bane Acts should be

                                  15   dismissed because the alleged events took place outside of California. Mot. at 17-20. In her

                                  16   opposition, Plaintiff concedes that “California’s Unruh and Bane Acts (Counts III and IV) may not

                                  17   reach outside the state’s limit.” Dkt. No. 20 (“Opp.”) at 1. She does not attempt to oppose

                                  18   Defendant’s motion to dismiss her third and fourth causes of action or request leave to amend her

                                  19   Unruh or Bane Acts claims. Accordingly, the Court DISMISSES WITHOUT LEAVE TO

                                  20   AMEND Plaintiff’s claims under the Unruh and Bane Acts.

                                  21          Plaintiff does, however, request leave to allege a new claim under 42 U.S.C. § 1981. Id. at

                                  22   6-7, 10-11. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “shall be

                                  23   freely given when justice so requires,” bearing in mind “the underlying purpose of Rule 15 . . . [is]

                                  24   to facilitate decision on the merits, rather than on the pleadings or technicalities.” Lopez, 203 F.3d

                                  25
                                       1
                                  26     In her opposition, Plaintiff cites to California Civil Code § 2100. Opp. at 7. Section 2100 at
                                       least relates to the duty of care of common carriers. But Plaintiff’s complaint does not adequately
                                  27   allege that Defendant failed to “use the utmost care and diligence for [her] safe carriage” as the
                                       alleged events took place entirely before Plaintiff boarded Defendant’s airplane and did not
                                  28   involve any sort of vehicle accident. See Cal. Civ. Code § 2100.

                                                                                          4
                                          Case 4:21-cv-02681-HSG Document 26 Filed 08/10/21 Page 5 of 5




                                   1   at 1127. Plaintiff has not yet amended her complaint, and Defendant does not argue that

                                   2   Plaintiff’s request to amend should be denied due to undue delay or bad faith. See Leadsinger,

                                   3   Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir.2008) (holding that a district court may

                                   4   deny leave to amend a complaint due to “undue delay, bad faith or dilatory motive on the part of

                                   5   the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

                                   6   prejudice to the opposing party by virtue of allowance of the amendment, [and] futility of

                                   7   amendment.”). Defendant does argue that allowing Plaintiff to amend to add a 42 U.S.C. § 1981

                                   8   claim would be futile and thus prejudice Defendant because it would have to move once again for

                                   9   dismissal. Dkt. No. 23 (“Reply”) at 10-11. While the facts currently alleged (or to be alleged in

                                  10   an amended complaint) may or may not adequately state a claim under § 1981, the Court does not

                                  11   find at this stage that amendment would be futile. Further, the Court is dismissing Plaintiff’s

                                  12   breach of contract and negligence claims with leave to amend, so Defendant will have to move to
Northern District of California
 United States District Court




                                  13   dismiss again in any event, if it so chooses. Accordingly, the Court will permit Plaintiff one

                                  14   opportunity to amend her complaint, including by adding a claim under 42 U.S.C. § 1981.

                                  15   However, no other new causes of action or defendants may be added.

                                  16   IV.    CONCLUSION
                                  17          The Court GRANTS the motion to dismiss. The Court DISMISSES WITH LEAVE TO

                                  18   AMEND Plaintiff’s breach of contract and negligence claims. The Court DISMISSES

                                  19   WITHOUT LEAVE TO AMEND Plaintiff’s Unruh and Bane Act claims. Except as discussed

                                  20   above, Plaintiff may not add any new causes of action or defendants to an amended complaint, and

                                  21   any amended complaint must be filed within 21 days from the date of this Order. The case

                                  22   management conference set for August 12, 2021 is VACATED.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 10, 2021

                                  25                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  26                                                   United States District Judge
                                  27

                                  28
                                                                                        5
